FILED
                                                                                  April 20, 2022
                                                                                 EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA
                                                                                 SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


State of West Virginia,
Plaintiff Below, Respondent,

vs.) No. 19-1192 (Ohio County 19-F-15)

John Henry Herring,
Defendant Below, Petitioner



                               MEMORANDUM DECISION


        Petitioner John Henry Herring, by counsel Richard Hollandsworth, appeals his sentence
following his conviction of first-degree robbery. Respondent State of West Virginia, by counsel
Patrick Morrisey and Scott Johnson, filed a response in support of petitioner’s sentence. Petitioner
argues that the circuit court abused its discretion in sentencing him to a term of imprisonment
disproportionate to his crime and harsher than the sentences of his co-defendants.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        On November 20, 2018, petitioner, his then-girlfriend Devin Howell, and Ms. Howell’s
stepfather, William Ruckman, robbed a Domino’s pizza restaurant in Wheeling. As the trio
stormed the restaurant, they encountered a single worker, Ms. Rebecca Vandever (“victim”). 1 Mr.
Ruckman acted as a lookout, and remained at the door of the restaurant, while petitioner and Ms.
Howell went behind the counter. Petitioner and Ms. Howell yelled at the victim and demanded
money from the cash register. The register was opened, and the money therein collected by
petitioner and Ms. Howell. During the commission of the robbery, the victim was physically
pushed by petitioner, and grabbed by Ms. Howell, who placed a knife to the victim’s throat. When
the victim appeared to approach a wall phone, petitioner ripped the phone cord out of the wall.
Surveillance cameras in the restaurant showed petitioner shoving the victim and established that
petitioner was an active participant in the robbery.

       1
         When the trio entered the restaurant, the victim was on the telephone with her husband.
The victim’s call with her husband remained active during the robbery.
                                                  1
       Ultimately, petitioner, Ms. Howell, and Mr. Ruckman were arrested, and were indicted on
charges of first-degree robbery and conspiracy to commit robbery. Petitioner pled guilty to a
charge of first-degree robbery. 2 In return for his guilty plea, the charge of conspiracy to commit
robbery was dismissed.

       During his plea colloquy, petitioner acknowledged that he had a right to a jury trial; that he
had an adequate opportunity to speak to his counsel, that counsel had advised him of the potential
mandatory minimum penalty as well as the potential maximum penalty, and that he was satisfied
with counsel’s services; that the terms of the plea agreement were explained to him and that he
was not threatened or forced to enter a plea; and that he understood that he could be sentenced to
the maximum penalty upon entering a plea of guilty, just as if he were convicted following a trial.
Further, petitioner acknowledged having a previous history of mental health issues requiring
hospitalization but advised the circuit court that at the time of the plea hearing, he was not suffering
from any psychological or mental conditions and was not on any medications. Petitioner waived a
pre-sentence report and was sentenced, at the conclusion of the plea hearing, to an indeterminate
sentence of one to five years on the unlawful assault conviction. However, the court withheld
sentencing on the robbery conviction until such time as petitioner’s co-defendants’ criminal cases
were completed.

        On October 28, 2019, a sentencing hearing on petitioner’s robbery conviction was held. At
the hearing, petitioner testified and expressed remorse for his actions, but claimed that he was
coerced by Mr. Ruckman and Ms. Howell to participate in the robbery. In addition to his own
testimony, petitioner presented the testimony of his mother, brother, aunt, friend, and girlfriend,
who each swore as to petitioner’s suggestible non-violent nature. Further, petitioner qualified that
his act of pushing the victim during the robbery was not an act of aggression but was an attempt
to help the victim get to the back door of the restaurant and away from petitioner’s knife-wielding
co-defendant.

        Conversely, the State proffered the testimony of the victim (who was unable to appear in
court) that petitioner was not attempting to assist her in escaping when he pushed her during the
commission of the crime. The State argued that during the robbery, petitioner was not trying to
help anyone but himself and noted that petitioner had plenty of time prior to and during the
commission of the crime to change his mind, or run, or get help, or call the police but did none of
those things. Ultimately, the court sentenced petitioner to a determinate term of sixty-years
imprisonment for his robbery conviction, to run consecutively with his sentence for unlawful
assault. The court specifically observed that the victim would live with this robbery for a long time
and may never get this serious crime out of her mind. The judge reasoned that if the knife held to
the victim’s throat during the crime would have slipped, she could easily have been killed all while
her husband listened on the phone.



       2
         Petitioner also pled guilty to unlawful assault related to a previous charge of malicious
wounding for which he was on pre-trial bail at the time of the commission of the robbery herein.
Petitioner’s plea to unlawful assault is not at issue in the instant appeal.

                                                   2
        We generally note that petitioner’s arguments do not comply with Rule 10(c)(7) of the
West Virginia Rules of Appellate Procedure. That rule provides, in pertinent part, that “[t]he brief
must contain an argument exhibiting clearly the points of fact and law presented, . . . [and] [t]he
argument must contain appropriate and specific citations to the record on appeal[.] ” W. Va. R.
App. P. 10(c)(7). Also, “[t]he Court may disregard errors that are not adequately supported by
specific references to the record on appeal.” Id.; see also State, Dep’t of Health and Hum. Res. ex
rel. Robert Michael B. v. Robert Morris N., 195 W. Va. 759, 765, 466 S.E.2d 827, 833 (1995)
(“[A] skeletal ‘argument,’ really nothing more than an assertion, does not preserve a claim. . . .
Judges are not like pigs, hunting for truffles buried in briefs.”). Despite petitioner’s deficient
briefing, the Court will address petitioner’s challenges to the best of its ability.

         In his first assignment of error, petitioner contends that his sentence of sixty years for his
first-degree robbery conviction was so disproportionate to the crime that it shocks the conscience
and “offends fundamental notions of human dignity.” Further petitioner argues that his actions
during the commission of the underlying crime “do not rise to the level justifying what is, in effect,
a life sentence” for petitioner. This Court reviews sentencing orders “under a deferential abuse of
discretion standard, unless the order violates statutory or constitutional commands.” Syl. Pt. 1, in
part, State v. Adams, 211 W. Va. 231, 565 S.E.2d 353 (2002) (citation omitted). We have also held
that “[s]entences imposed by the trial court, if within statutory limits and if not based on some
[im]permissible factor, are not subject to appellate review.” Syl. Pt. 4, State v. Goodnight, 169 W.
Va. 366, 287 S.E.2d 504 (1982). But “[s]entences imposed under statutes providing no upper limits
may be contested based upon allegations of violation of the proportionality principles contained in
Article III, Section 5 of the West Virginia Constitution.” State v. Tyler, 211 W. Va. 246, 250, 565
S.E.2d 368, 372 (2002).

        Initially, we find that petitioner’s sentence is within the statutory limits of West Virginia
Code § 61-2-12(a)(1) and was not based on any impermissible factor. 3 Article III, Section 5 of the
West Virginia Constitution contains the cruel and unusual punishment counterpart to the Eighth
Amendment to the United States Constitution and provides that “[p]enalties shall be proportioned
to the character and degree of the offence.” 4 This Court has long held that there are two tests for
determining whether a sentence is so disproportionate that it violates our constitutional provisions:


       3
           West Virginia Code § 61-2-12(a)(1) provides that:

               (a) Any person who commits or attempts to commit robbery by: (1)
       Committing violence to the person, including, but not limited to, partial
       strangulation or suffocation or by striking or beating; or (2) uses the threat of deadly
       force by the presenting of a firearm or other deadly weapon, is guilty of robbery in
       the first degree and, upon conviction thereof, shall be imprisoned in a state
       correctional facility not less than ten years.
       4
          In Syllabus Point 4 of Wanstreet v. Bordenkircher, 166 W. Va. 523, 276 S.E.2d 205
(1981), we held that “[w]hile our constitutional proportionality standards theoretically can apply
to any criminal sentence, they are basically applicable to those sentences where there is either no
fixed maximum set by statute or where there is a life recidivist sentence.” West Virginia Code §
61-2-12(a)(1) sets forth no maximum term for first-degree robbery.
                                                  3
                The first is a subjective test and asks whether the sentence for a particular
       crime shocks the conscience of the Court and society. If the sentence is so offensive
       that it cannot pass this test, then inquiry need proceed no further. When it cannot
       be said that a sentence shocks the conscience, a disproportionality challenge should
       be resolved by more objective factors which include the consideration of the nature
       of the offense, the defendant’s past criminal history, and his proclivity to engage in
       violent acts.

State v. Ross, 184 W. Va. 579, 581-82, 402 S.E.2d 248, 250-51 (1990) (citing State v. Martin, 177
W.Va. 758, 356 S.E.2d 629 (1987); State v. Glover, 177 W. Va. 650, 355 S.E.2d 631 (1987); State
v. Buck, 173 W. Va. 243, 314 S.E.2d 406 (1984)).

        We reject petitioner’s argument that his sixty-year sentence for first-degree robbery is
unconstitutionally disproportionate to the offense such that it shocks the conscience. Here,
petitioner entered the victim’s workplace and physically assaulted her, demanding money. The
record reflects that the petitioner shoved the victim multiple times, once into a set of shelves, and
that he was so enraged and aggressive toward the victim that when he believed she was
approaching the telephone, he ripped the phone cord from the wall. Based upon these factors, the
Court finds that petitioner’s sentence does not shock the conscience, and, accordingly, we find no
error under the subjective test. As to the objective test, in sentencing petitioner, the court below
undertook consideration of the violent and serious nature of the offense and petitoner’s proclivity
for violence based upon his unlawful assault conviction and the violence towards the victim of the
underlying robbery. Thus, we find no error under the objective test.

         In his second and third assignments of error, petitioner argues that the circuit court abused
its discretion in sentencing petitioner as his role in the robbery was not as egregious and culpable
as his co-defendants’ roles. In Syllabus Point 2 of Buck, we held:

               Disparate sentences for codefendants are not per se unconstitutional. Courts
       consider many factors such as each codefendant’s respective involvement in the
       criminal transaction (including who was the prime mover), prior records,
       rehabilitative potential (including post-arrest conduct, age[,] and maturity), and
       lack of remorse. If codefendants are similarly situated, some courts will reverse on
       disparity of sentence alone.

173 W.Va. at 244, 314 S.E.2d at 407.

        Petitioner’s primary argument is that he was not the mastermind of the underlying robbery,
like his co-defendant Mr. Ruckman, and did not possess or use a deadly weapon during the
commission of the robbery, like his co-defendant Ms. Howell. Accordingly, petitioner contends
that his sentence was disparate and, thus, unconstitutional. We disagree.

        As to Mr. Ruckman, he pled guilty to conspiracy and entering without breaking, and
received a lesser sentence. Because petitioner was not convicted of the identical crime as Mr.
Ruckman, he cannot maintain a disparate sentence claim as to Mr. Ruckman, as the two are not
similarly situated. As to Ms. Howell, petitioner received the same sentence as Ms. Howell, who

                                                  4
also pled guilty to first-degree robbery. While Ms. Howell brandished a weapon during the robbery
and petitioner did not, that fact is of little consequence. The video of the robbery illustrates that
petitioner was an active participant in the robbery, including pushing the victim and pulling a
telephone cord out of the wall. While petitioner argues that he only pushed the victim so that she
could access the back door of the restaurant to escape, the circuit court found that petitioner’s
statements in this regard were not credible. Michael D.C. v. Wanda L.C., 201 W. Va. 381, 388,
497 S.E.2d 531, 538 (1997) (“A reviewing court cannot assess witness credibility through a record.
The trier of fact is uniquely situated to make such determinations and this Court is not in a position
to, and will not, second guess such determinations.”). Because petitioner received the same
sentence as Ms. Howell, he cannot argue the sentences are disparate. Accordingly, we find no
error.

       For the foregoing reasons, we affirm petitioner’s sentence for his conviction of first-degree
robbery.



                                                                                      Affirmed.

ISSUED: April 20, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                                  5